 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   TAYLOR EMERICK, an individual,                     CASE NO.: 3:18-cv-1576-GPC-LL
12                                     Plaintiff,
                                                        ORDER DENYING DEFENDANT’S
13   v.                                                 MOTION FOR SUMMARY
                                                        JUDGMENT
14   REGUS MANAGEMENT GROUP, LLC,
     a Delaware corporation, and DOES 1
15                                                      [ECF No. 42]
     through 25, inclusive,
16                                  Defendants.
17
18         Before the Court is Defendant Regus Management Group, LLC’s (“Defendant” or
19   “Regus”), Motion for Summary Judgment. ECF No. 42. Plaintiff Taylor Emerick, f/k/a
20   Taylor Warfield filed an opposition on November 29, 2019. ECF No. 45. Defendant
21   filed a reply on December 13, 2019. ECF No. 47. Based on review of the factual record,
22   the Court hereby DENIES Defendant’s motion for summary judgment.
23                                      BACKGROUND
24         Defendant is a provider of “flexible workplace solutions” with multiple locations
25   in San Diego. ECF No. 35 (“First Amended Complaint” or “FAC”) ¶¶ 11, 12. Plaintiff
26   began working for Defendant in May 2015. ECF No. 45-1 (Statement of Disputed and
27
28

                                                    1
                                                                             3:18-cv-01576-GPC-LL
 1   Undisputed Facts, “SOF”) ¶ 1.1 Plaintiff first worked as a Senior Customer Service
 2   Representative, then as a Community Manager at Defendant’s University Town Center
 3   (“UTC”) location. FAC ¶ 12. Starting in November 2016, Plaintiff began experiencing
 4   health issues due to her celiac disease and food allergies, which interfered with her ability
 5   to work. SOF ¶ 2. In early December 2016, Plaintiff submitted a request for medical
 6   leave. SOF ¶¶ 2-3. Plaintiff took medical leave beginning on December 2, 2016. Id. ¶ 3.
 7   Defendant terminated Plaintiff on January 31, 2017. Id. ¶ 18; ECF No. 42-11 at 17
 8   (“Termination Letter”).
 9              Plaintiff alleges that she was wrongfully terminated by Defendant, and brings
10   claims under Cal. Gov’t Code § 12945.2 (the “California Family Rights Act” or
11   “CFRA”), California Business & Professions Code §§ 17200 et seq., and California laws
12   governing public policy, including the CFRA and 2 Cal.C.Regs. §§ 11089(a), (d).
13              The salient issue presented by the instant motion is whether Plaintiff attempted to
14   return to work after the term of her continuous medical leave ended. Defendant argues
15   that Plaintiff took multiple days of unexcused absences which led to her termination, and
16   Plaintiff counters that she made numerous attempts to return to work and Defendant
17   deliberately ignored her efforts.
18              The following sets out the relevant timeline and actions that relate to this dispute:
19              December 2, 2016 – January 22, 2017
20              Plaintiff submitted a request for medical leave in early December 2016, and
21   Defendant, through its vendor Principal Absence Management Center (“Principal”)
22   approved Plaintiff for continuous leave periods, starting on December 2, 2016. SOF ¶ 3.
23   Plaintiff was on approved continuous leave beginning December 2, 2016 and ending on
24   January 22, 2017. Id. The “applicable leave plan” for all of the continuous leave of
25   absence periods was the CFRA. ECF No. 42-10 at 7-8.
26
27
28   1
         The Court references the undisputed facts in this Statement of Facts, unless otherwise noted.

                                                                      2
                                                                                                         3:18-cv-01576-GPC-LL
 1         At the time her medical leave began, Plaintiff was assigned to work at Defendant’s
 2   UTC location. SOF ¶ 3. On occasion, Plaintiff also worked at Defendant’s other nearby
 3   offices, located in La Jolla Village and Sunroad, in order to provide coverage for other
 4   employees. Id. Plaintiff worked at the La Jolla Village office “quite frequently.” ECF
 5   No. 45-2 at 13. Plaintiff’s normal working hours were 8:15 a.m. through 5:00 p.m.,
 6   Monday through Friday. SOF ¶ 7. The business hours of Defendant’s centers are 8:30
 7   a.m. through 5:00 p.m., Monday through Friday. Id.
 8         Plaintiff’s supervisor was the Area Manager Leonard “CJ” Sinnisgalli
 9   (“Sinnisgalli”). SOF ¶ 2. On or around January 10, 2017, while Plaintiff was out on
10   medical leave, Plaintiff called and texted Sinnisgalli. ECF No. 46 (Declaration of Taylor
11   Emerick, “Emerick Decl.”) ¶ 4; ECF No. 45-2 at 47. On January 10, Sinisgalli emailed
12   Jennifer Baines, the Human Resources Manager, “Taylor called and text [sic] me again
13   last night. I did not respond as instructed, but her text read ‘I will call HR tomorrow and
14   chat about what I just heard back from my Doctor.’” ECF No. 45-2 at 47.
15         On January 11, 2017, Plaintiff emailed Jennifer Baines, the Human Resources
16   Manager, stating that she would “like to get in contact regarding returning to work. I have
17   doctor’s clearance that has been faxed in, so I wanted to schedule returning to work next
18   Tuesday.” ECF No. 45-2 at 49. Plaintiff identified herself in her email to Baines as
19   “Taylor Warfield and I work at the UTC location in San Diego.” Id. On January 12,
20   2017, Benefits Coordinator Rachel Patt replied to Plaintiff’s email stating that they had
21   not received a clearance from Plaintiff’s doctor and asked Plaintiff to fax or email it to
22   Patt’s attention, not to Plaintiff’s center. ECF No. 45-2 at 51. Patt notes at the end of the
23   email, “Again, please be sure to fax the note to the number below or email it to my
24   attention.” Id.
25         January 25, 2017 (Wednesday)
26         Plaintiff’s doctor approved Plaintiff to return to work starting Monday, January 23,
27   2017. SOF ¶ 4; ECF No. 42-10 at 6.
28

                                                   3
                                                                                3:18-cv-01576-GPC-LL
 1         On January 25, 2017, Patt emailed Plaintiff: “You advised [sic] that you would be
 2   returning to work on tomorrow [sic]. I have advised your manager and HR manager to
 3   expect you tomorrow.” ECF No. 42-11 at 16. Plaintiff and Patt agreed that Plaintiff
 4   would be in the following day, January 26, 2017. SOF ¶ 5. Defendant asserts Plaintiff
 5   agreed to come back to work on January 26. However, Plaintiff claims that the agreed-
 6   upon plan was that Plaintiff would meet with Sinisgalli on January 26, not necessarily to
 7   return to work.
 8         In an email time stamped 9:27 a.m., Patt emailed Sinisgalli stating that she “just
 9   spoke” with Plaintiff, and that “[s]he has to come through HR! She said she has a return
10   to work note, but was waiting to hear from us. She advised that she will be in on
11   tomorrow [sic].” ECF No. 45-2 at 55. On January 25, in an email time stamped 11:23
12   a.m., Sinisgalli emailed Patt, “Taylor called me again this morning (I missed the call).
13   Has she been cleared or does she still need to go through HR?” ECF No. 45-2 at 57. In
14   an email time stamped 11:50 a.m., Sinisgalli writes to Patt, “If Taylor can in fact return
15   tomorrow, I would like her to set a meeting with her [sic] before attempting to ramp back
16   up into any operations . . . If she is returning can you please help coordinate this first
17   meeting to start her first day back.” ECF No. 45-2 at 59.
18         Plaintiff alleges that she contacted Sinisgalli on January 25, 2017 and Sinisgalli did
19   not return her call. ECF No. 45-1 (Plaintiff’s Response to SOF, “SOF Response”) ¶ 5.2.
20         January 26, 2017 (Thursday)
21         At 6:50 a.m. on January 26, Sinisgalli texted Plaintiff, “Hey, I never heard from
22   Rachel yesterday. Are you actually cleared? If so, take your time – we will start off by
23   meeting at 10:30 LJV today.” SOF ¶ 6. Parties agree that “LJV” refers to Defendant’s
24   La Jolla Village location. Id.
25         At 8:33 a.m., Sinisgalli emailed Patt asking, “Rachel is Taylor cleared for today?”
26   ECF No. 42-11 at 11. At 9:08 a.m., Patt replied that Plaintiff “is supposed to return from
27   work today. I am working on getting her release from her doctor. If Taylor does shoe
28

                                                    4
                                                                                  3:18-cv-01576-GPC-LL
 1   [sic] up today, I would urge you to contact Jennifer Baines before you have a discussion
 2   with Taylor.” Id.
 3            At 10:00 a.m. on January 26, Sinisgalli texted Plaintiff, “Please contact HR.” In
 4   the FAC, Plaintiff alleges that Sinisgalli canceled their scheduled 10:30 a.m. meeting,
 5   through a text message, “[a]bout thirty minutes before their scheduled” meeting time.
 6   FAC ¶ 14. In the SOF Response and in Plaintiff’s Declaration, Plaintiff only states that
 7   Sinisgalli cancelled the meeting, but does not specify the method of communication.
 8   SOF Response ¶ 5.9; Emerick Decl. ¶ 9. Defendant disputes that Sinisgalli ever canceled
 9   the meeting. SOF ¶ 11.2
10            On January 26, Patt emailed Plaintiff: “[Y]ou confirmed that you would be at work
11   this morning. Would you please contact me at your earliest convenience? If you cannot
12   reach me by phone, please respond to this email . . . Please reach out to me directly
13   moving forward, we will keep management updated.” ECF No. 42-11 at 15. In this same
14   email, Patt either stated that Plaintiff was out on either “approved” or “unapproved”
15   leave.3 Plaintiff replied, “My manager made an appointment to meet this morning, but
16   canceled it before the time.” ECF No. 45-2 at 65.
17            At 2:07 p.m., Plaintiff texted Sinisgalli: “CJ this is crazy, HR has all my
18   paperwork, they’ve had it for 2 weeks I’m going to have to start looking for a new job.”
19   SOF ¶ 12; ECF 42-10 at 12.
20            At 7:10 p.m., Patt emailed Plaintiff:
21            Taylor, you still need to return to work per your doctor’s note and our conversation
              below. If your manager cancelled a meeting, that is not an indication that you
22
              should not return to work. Once again, please be sure to report to work on
23            01/27/2017. I called twice today and I left you a message. HR Manager, Jennifer
              Baines has also reached out to you and left you a message asking you return her
24
25
     2
       In Sinisgalli’s deposition, he stated, “I don’t think I canceled the meeting.” ECF No. 45-2 at 35.
26   3
       In the version of this email time stamped 10:50 a.m. (ECF No. 42-11 at 15) Platt writes that Plaintiff is out on “unapproved
     leave.” An identical version of this email appears again in records produced attached to Plaintiff’s Opposition. ECF No. 45-
27   2 at 65. However, in another version of this email that appears on ECF No. 45-2 at 67, the email is time stamped 12:51 p.m.
     and states, “At this point, you are out on an approved leave.” Everything else in this email is identical to the other two
28   versions. Plaintiff refers to the latter version (i.e., ECF No. 45-2 at 67) in her Declaration (Emerick Decl. ¶ 10) and in her
     opposition (ECF No. 45 at 9).

                                                                   5
                                                                                                           3:18-cv-01576-GPC-LL
 1         call. We look forward to seeing you at work on tomorrow [sic]. Thank you and
           please call me if you have any questions at 214-295-3723 or 214-517-9547.
 2
 3   ECF No. 42-11 at 13-14. Plaintiff does not allege that she ever replied to Patt’s email.
 4         At 7:14 p.m., Patt emailed Baines stating that Plaintiff said that she did not return
 5   to work today “because [Sinisgalli] cancelled a meeting her [sic].” ECF No. 47-4 at 12.
 6   Patt states, “I have been in touch with CJ and that is not what he is indicating. We have
 7   reached out to Taylor several times asking her to return to work. She is currently out on
 8   unapproved leave.” Id.
 9         January 27, 2017 (Friday)
10         Plaintiff did not appear at any of Defendant’s locations on Friday. Plaintiff does
11   not allege that she emailed or called anyone at Regus on January 27.
12         Plaintiff alleges that Sinisgalli had not responded to her text message, and as of
13   January 27, she had “received no word from Regus as to how or where I was to return to
14   work.” Emerick Decl. ¶ 13.
15         January 28, 2017 (Saturday)
16         Baines emailed Sinisgalli informing him that Baines had “contacted the center and
17   learned that [Plaintiff] did not show up Friday. We are going to follow the no call/no
18   show process with Taylor. We sent her a letter on Friday and will terminate her
19   employment Tuesday after the 3rd day of not hearing from her.” ECF No. 45-2 at 73.
20         January 29, 2017 (Sunday)
21         On January 29, Plaintiff texted Sinisgalli, “What location are you going to be at
22   tomorrow morning, I wanna come chat with you real quick.” ECF No. 45-2 at 76.
23   Sinisgalli informed Baines that Plaintiff had contacted him, noting that he “have not/will
24   not reply.” ECF No. 45-2 at 75. Baines replied to Sinisgalli, “Thanks CJ. Please don’t
25   respond.” Id.
26         January 30, 2017 (Monday)
27         Parties agree that Plaintiff did not report for work any of the Defendant office
28   locations on January 30.

                                                  6
                                                                                3:18-cv-01576-GPC-LL
 1           Plaintiff alleges that she called Sinisgalli on January 30 and has submitted a phone
 2   record which she alleges shows a record of her call to Sinisgalli on January 30; the time
 3   of the call is listed as 17:47:07 (UTC).4 ECF No. 45-2 at 78 (“AT&T Phone Record”).
 4   Plaintiff additionally alleges that she called Regus offices looking for Sinisgalli on
 5   January 30, “but was told he was busy, and my message would be relayed. Again no one
 6   returned my calls.” Emerick Decl. ¶ 15. Plaintiff does not allege that she reached out to
 7   Platt, Baines, or anyone else from Defendant’s HR department on January 30.
 8           January 31, 2017 (Tuesday)
 9           Defendant alleges that Plaintiff did not report for work on January 31, 2017 or
10   notify Defendant that she would not report for work that day. SOF ¶ 16. It is undisputed
11   that Plaintiff did not report for work at any of Defendant’s office locations on January 31.
12   Plaintiff disputes Defendant’s contention that Plaintiff did not report for work on January
13   31 and references her attempts to call Defendant’s offices looking for Sinisgalli “on a few
14   occasions.” SOF Response ¶ 16.1 (citing Emerick Decl. ¶ 15). However, in her
15   Declaration, Plaintiff only alleges that she called Regus offices looking for Sinisgalli on
16   January 30, not January 31.
17           Defendant terminated Plaintiff on January 31 by sending her a letter. ECF No. 45-
18   2 at 82. The letter states, “We received notification that you were to return to work on
19   January 23, 2017. Since then, we have contacted you several times via phone and email
20   asking that you return to work. In addition, you have not called in or showed up to work
21   for three (3) consecutive days.” ECF No. 42-11 at 17. The letter notes that Plaintiff’s
22   employment with Defendant will terminate on January 31, 2017 “for failure to return
23   from leave and violation of Regus attendance policy.” Id.
24           On January 31, Sinisgalli sent Baines an email stating that Plaintiff is “not here
25   again. This has to be it right? Also looks like she’s been working since December
26   already. One of my other CM’s who is frustrated with all the schedule covering she has
27
     4
28    UTC is an abbreviation for Coordinated Universal Time, which is 8 hours ahead of Pacific Time. 17:47 (UTC) on January
     30, 2017 would have been 9:47 a.m. (PST) on January 30, 2017.

                                                                7
                                                                                                     3:18-cv-01576-GPC-LL
 1   been doing in Taylor’s absence sent me this picture.” ECF No. 45-2 at 84. Sinisgalli’s
 2   email included a screenshot of a Facebook post, which appears to show Plaintiff’s update
 3   of her profile picture with a photograph with the caption: “Me sewing pieces between
 4   scenes for fashion film . . . Special thank you to Sonya Berg for allowing me to be part of
 5   her stylist team for this film!” Plaintiff states that she was never financially compensated
 6   by Sonya Berg while she was on medical leave, and this photograph shows her “helping a
 7   friend sew a costume for a project.” Emerick Decl. ¶ 18.
 8         On January 31, Plaintiff texted Sinisgalli, “It saddens me my time at Regus ended
 9   this way. It would have been nice if you would have ever returned my calls/messages.”
10   ECF No. 45-4 at 90.
11      1. Defendant’s Policy
12         The parties agree that Defendant’s Job Attendance & Punctuality Policy in effect at
13   the time Plaintiff was terminated provides, in relevant part:
14         7:7 No Call/No Show
15         Failing to follow the proper notification process and call in at least one (1) hour
           prior to the start of a scheduled shift, or as soon as practicable for an unforeseeable
16
           medical absence, is a no-call/no-show. This can be a serious matter as it can create
17         increased administrative and work burdens on other Team Members. The first
           instance of a no-call/no-show may result in a Step 3 Performance Improvement
18
           Plan (PIP). The second separate offense may result in termination of employment
19         with no additional disciplinary steps. If the Team Member's attendance/punctuality
           has already been addressed through the PIP process when a no-call/ no-show
20
           occurs, the disciplinary process may be accelerated to termination of employment.
21         Extenuating circumstances may be considered when determining discipline for a
           no-call/no-show (for instance, if the Team Member is in a serious accident and is
22
           hospitalized) the Company will exercise discretion in such cases.
23
           7:8 Job Abandonment
24
           Any no-call/no-show (as defined above) is considered a voluntary resignation due
25         to job abandonment as of the third (3rd) consecutively scheduled missed work shift
26         and may result in the immediate termination of employment.

27         7:9 Notifying Your Supervisor of Tardiness or Absence
28

                                                   8
                                                                               3:18-cv-01576-GPC-LL
 1         All Team Members are required to call in at least one (1) hour prior to the start of a
           scheduled shift, or as soon as practicable for an unforeseeable medical absence.
 2
           Failure to notify your supervisor, will result in the absence being considered a No
 3         Call/No Show and may result in disciplinary action up to and including
           termination.
 4
 5         If you are going to be late for work or absent:
           • You are required to speak with your Supervisor directly.
 6
           • You must notify your Supervisor or designee of the expected length of absence.
 7         • You must notify your Supervisor on each day of the expected absence, unless
               you have notified them of the expected length of absence on the first day.
 8
           • If your expected return date changes, you must notify your supervisor if you
 9             will not return as originally communicated.
           • You must speak with another Supervisor if your Supervisor is unavailable.
10
           • If you are unable to reach your Supervisor directly and have to leave a message,
11             you must include a call back number where your Supervisor can reach you.
12
           It is NOT acceptable to:
13         • Leave a message at the switchboard
           • Leave a message with a co-worker
14
           • Text or email your message
15         • Have someone else call in on your behalf unless you are physically unable to
               contact your supervisor (i.e. in the hospital, etc.)
16
17         The Company reserves the right to omit or repeat any steps in the disciplinary
           process as appropriate. It is important to understand that individual circumstances
18         may dictate that fewer tardies or absences than listed above may still be considered
19         Excessive or Pattern Absenteeism. Following proper call-in or notification process
           may not excuse the absence or tardy. Managers should work with the Human
20         Resources Department to implement steps of the disciplinary process based on the
21         specifics of the situation, such as frequency, extenuating circumstances, etc. The
           Company reserves the right to require medical certification from the Team
22         Member’s physician for all absences of three (3) days or more. All medical
23         documentation should be sent directly to the HR Department by the Team
           Member. This policy will be applied consistent with all applicable state and federal
24         laws.
25
     ECF No. 42-11 at 9 (“Attendance Policy”).
26
     ///
27
     ///
28

                                                  9
                                                                               3:18-cv-01576-GPC-LL
 1                                      LEGAL STANDARD
 2         Federal Rule of Civil Procedure (“Rule”) 56 empowers the Court to
 3   enter summary judgment on factually unsupported claims or defenses, and thereby
 4   “secure the just, speedy and inexpensive determination of every action.” Celotex Corp. v.
 5   Catrett, 477 U.S. 317, 325, 327 (1986); Fed. R. Civ. P. 56. Summary judgment is
 6   appropriate “if the movant shows that there is no genuine dispute as to any material fact
 7   and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(c). A fact
 8   is material when it affects the outcome of the case. Anderson v. Liberty Lobby, Inc., 477
 9   U.S. 242, 248 (1986). A dispute as to a material fact is “genuine” if there is sufficient
10   evidence for a reasonable jury to return a verdict for the nonmoving party. Id.
11         The moving party bears the initial burden of demonstrating the absence of any
12   genuine issues of material fact. Celotex, 477 U.S. at 323. The moving party can satisfy
13   this burden by demonstrating that the nonmoving party failed to make a showing
14   sufficient to establish an element of his or her claim on which that party will bear the
15   burden of proof at trial. Id. at 322–24. If the moving party fails to bear the initial
16   burden, summary judgment must be denied and the Court need not consider the
17   nonmoving party’s evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970).
18   Once the moving party has satisfied this burden, the nonmoving party cannot rest on the
19   mere allegations or denials of his or her pleading, but must “go beyond the pleadings and
20   by her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions
21   on file’ designate ‘specific facts showing that there is a genuine issue for trial.’” Celotex,
22   477 U.S. at 324 (citing Rule 56). “Where the record taken as a whole could not lead a
23   rational trier of fact to find for the nonmoving party, there is no ‘genuine issue for
24   trial.’” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587
25   (1986) (citation omitted). In making this determination, the Court must “view [] the
26   evidence in the light most favorable to the nonmoving party.” Fontana v. Haskin, 262
27   F.3d 871, 876 (9th Cir. 2001). The Court does not engage in credibility determinations,
28   weighing of evidence, or drawing of legitimate inferences from the facts; these functions

                                                   10
                                                                                 3:18-cv-01576-GPC-LL
 1   are for the trier of fact. Anderson, 477 U.S. at 255.
 2                                            DISCUSSION
 3          Plaintiff alleges (1) a violation of the California Family Rights Act, Cal Gov’t
 4   Code § 12945.2 (“CFRA”); (2) retaliation in violation of the CFRA; (3) wrongful
 5   termination in violation of public policy; and (4) unfair business practice in violation of
 6   Cal. Bus. & Prof. Code § 17200 (“Section 17200”). Plaintiff seeks damages, attorney’s
 7   fees, and injunctive and declaratory relief.
 8       1. CFRA Interference and Retaliation Claims
 9          The CFRA is a portion of the California Fair Employment and Housing Act (Gov.
10   Code, § 12900 et seq.) that provides protections to employees needing family leave or
11   medical leave. Under the CFRA, it is unlawful for an employer to refuse to grant an
12   employee’s request for up to a total of twelve work weeks of leave for family care or
13   medical reasons.5 Cal. Gov’t Code § 12945.2(a). The CFRA further guarantees that an
14   employee will be reinstated to the “same or a comparable position upon the termination
15   of the leave.” Id. Ultimately, the purpose of the CFRA “to give employees an
16   opportunity to take leave from work for certain personal or family medical reasons
17   without jeopardizing job security.” Moore v. Regents of Univ. of California, 248 Cal.
18   App. 4th 216, 233 (2016). Since the CFRA adopts the same language as the analogous
19   federal statute, the Family and Medical Leave Act of 1993 (“FMLA”), California state
20   courts have held that the same standards apply. See Lew v. Superior Court Of Cal., 348
21   F. App'x 227, 229 (9th Cir. 2009); Xin Liu v. Amway Corp., 347 F.3d 1125, 1132, n.4
22   (9th Cir. 2003).
23          “Violations of the CFRA generally fall into two types of claims: (1) ‘interference’
24   claims in which an employee alleges that an employer denied or interfered with her
25   substantive rights to protected medical leave, and (2) ‘retaliation’ claims in which an
26   employee alleges that she suffered an adverse employment action for exercising her right
27
     5
      In order to qualify, the employee must have had worked for the employer for more than 12 months and
28   must have worked at least 1,250 hours during the previous 12-month period.

                                                      11
                                                                                      3:18-cv-01576-GPC-LL
 1   to CFRA leave.” Rogers v. Cty. of Los Angeles, 198 Cal.App.4th 480, 487-88
 2   (2011). Plaintiff alleges both interference and retaliation claims. The Court addresses
 3   each in turn.
 4         a. Interference Claim
 5         In order to succeed on an interference claim, the employee must prove: “(1) the
 6   employee’s entitlement to CFRA leave rights; and (2) the employer’s interference with or
 7   denial of those rights.” Williams v. United Parcel Serv., Inc., No. CV 17-6773-PLA,
 8   2018 WL 6136824, at *6 (C.D. Cal. Sept. 4, 2018). The employee need only prove by
 9   “by a preponderance of evidence” that her decision to take leave “constituted a negative
10   factor in the decision to terminate her” in order for the employee to succeed on the
11   interference claim. Xin Liu v. Amway Corp., 347 F.3d 1125, 1135-1136 (9th Cir. 2003)
12   (citations omitted). The employee can prove this claim by using either direct or
13   circumstantial evidence, or both. Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112,
14   1125 (9th Cir. 2001).
15         On the first prong, Plaintiff was entitled to CFRA leave rights since she met the
16   qualifying requirements – namely, she worked for Defendant for more than 12 months
17   and had worked at least 1,250 hours during the 12-month period leading up to her request
18   to take leave. FAC ¶ 18.
19         On the second prong, Plaintiff argues that Defendant interfered with her rights
20   under the CFRA by preventing her from returning to work, due to Defendant’s refusal to
21   interact with her. Plaintiff alleges that she could not return to work without notification
22   of a time and location to return. SOF Response ¶ 5.5. Defendant counters that the
23   absences that resulted in Plaintiff’s termination were not covered by the CFRA and
24   Plaintiff was instead terminated due to her violation of the Attendance Policy. Defendant
25   also contends that Plaintiff knew where and when to report to work and further, Plaintiff
26   could have but failed to ask Defendant’s HR personnel for guidance regarding her work
27   schedule and work location.
28   ///

                                                  12
                                                                                3:18-cv-01576-GPC-LL
 1                 i. The events of Thursday, January 26 raise an issue of material fact.
 2         Defendant alleges that it did not interfere with Plaintiff’s CFRA rights or retaliate
 3   against her exercise of those rights because it terminated Plaintiff based upon legitimate,
 4   non-retaliatory reasons. Defendant relies on Plaintiff’s failure to report for her regularly-
 5   scheduled work shift on January 26, 27, and 30 as justifying termination under the Job
 6   Abandonment provisions of the Attendance Policy in effect. ECF No. 42-2 at 9-10.
 7   Plaintiff responds that she attempted to meet with her supervisor, Sinisgalli, on January
 8   26 to discuss her return but Sinisgalli cancelled the meeting and that she attempted to
 9   reach Sinisgalli thereafter but was unable to reach him. ECF No. 45 at 15-16. Further,
10   Plaintiff asserts that the Attendance Policy permitted her to communicate with Sinisgalli
11   instead of Defendant’s HR Department because she had been cleared to return to work.
12   Based upon its review of the record, the Court finds that there are numerous genuine
13   issues of fact which must be settled by the trier of fact at trial.
14         As a starting point, there is no question that Defendant’s employees insistently
15   directed Plaintiff to contact HR personnel to discuss and arrange her return to work.
16   Meanwhile, Plaintiff doggedly avoided contacting HR and persistently reached out to her
17   supervisor. The ultimate questions are whether Plaintiff and Defendant’s actions reveal
18   an attempt to comply with or ignore the Attendance Policy.
19         The Attendance Policy specifically directs employees to communicate with their
20   Supervisor directly or with another Supervisor if their Supervisor is unavailable. The
21   only reference in the Attendance Policy to an employee’s communications with the HR
22   Department is the directive for employees to send medical documentation to the HR
23   Department. Attendance Policy 7:9. Per the Attendance Policy, if an employee fails to
24   call in at least one hour prior to the start of a scheduled shift, “or as soon as practicable
25   for an unforeseeable medical absence,” the absence is considered a “No Call/No Show”
26   absence. Attendance Policy 7:7. In order to avoid incurring a “No Call/No Show”
27   absence, employees are required to “speak with your Supervisor directly” to let them
28   know of the absence at least one hour prior to the start of a scheduled shift. Attendance

                                                    13
                                                                                  3:18-cv-01576-GPC-LL
 1   Policy 7:9. The Attendance Policy also requires employees to “speak with another
 2   Supervisor if your Supervisor is unavailable.” Id. If an employee is “unable to reach
 3   your Supervisor directly and have to leave a message, you must include a call back
 4   number where your Supervisor can reach you.” Id.
 5              It is undisputed that Plaintiff was cleared for work no later than January 25, 2017.
 6   SOF ¶ 5. Once she was cleared by HR, it was acceptable for Plaintiff to call her
 7   supervisor. SOF Response ¶¶ 5.11, 17. On January 25, 2017, Patt emailed Plaintiff:
 8   “You advised [sic] that you would be returning to work on tomorrow [sic]. I have
 9   advised your manager and HR manager to expect you tomorrow.” ECF No. 42-11 at 16.
10   Plaintiff and Patt agreed that Plaintiff would “be in” on the following day, January 26,
11   2017. SOF ¶ 5. Plaintiff testified that she arranged to come in and meet with Sinisgalli,
12   her supervisor, on January 26, 2017 at 10:30 a.m. Emerick Decl. ¶ 8. Plaintiff contends
13   that Sinisgalli himself only expected Plaintiff for a “return-to-work” meeting. SOF
14   Response ¶¶ 5.7, 13.2. Plaintiff testified that Sinisgalli canceled the 10:30 a.m. meeting.
15   SOF Response ¶ 5.9; Emerick Decl. ¶ 9. Plaintiff emailed Patt, informing Patt that
16   Sinisgalli had made an appointment to meet Plaintiff that morning but canceled it. ECF
17   No. 45-2 at 65. For his part, Sinisgalli only equivocally denies that he canceled the
18   meeting. SOF ¶ 11.6 However, the Court notes Sinisgalli texted Plaintiff, at 10:00 a.m.,
19   “Please contact HR.” ECF No. 42-10 at 12. Ultimately, there remains a genuine issue of
20   fact as to whether Plaintiff properly informed Sinisgalli that she would not be coming in
21   to work that day or was otherwise excused from doing so based upon the alleged
22   cancellation of the 10:30 a.m. meeting.
23              On January 27, Patt replied, “[I]f your manager cancelled a meeting, that is not an
24   indication that you should not return to work. Once again, please be sure to report to
25   work on 01/27/2017.” ECF No. 42-11 at 14. It is undisputed that Plaintiff failed to
26   report to work or to call in to report an absence on January 27. Based on the record,
27
28   6
         In Sinisgalli’s deposition, he stated, “I don’t think I canceled the meeting.” ECF No. 45-2 at 35.

                                                                      14
                                                                                                              3:18-cv-01576-GPC-LL
 1   Plaintiff failed to make any attempts to call either Sinisgalli or anyone else at Defendant’s
 2   offices to inform them of her January 27 absence from work.
 3          Next, on January 29, Plaintiff texted Sinisgalli, “What location are you going to be
 4   at tomorrow morning, I wanna come chat with you real quick.” ECF No. 45-2 at 76.
 5   Sinisgalli informed Baines that Plaintiff had contacted him, noting that “I have not/will
 6   not reply.” ECF No. 45-2 at 75. Baines replied to Sinisgalli, “Thanks CJ. Please don’t
 7   respond.” Id. Plaintiff further declares that she called Sinisgalli on his cell phone on
 8   January 30 and contacted other Regus offices looking for Sinisgalli. SOF Response ¶
 9   19.3; Emerick Decl. ¶ 15.
10           Here, by requiring Plaintiff to communicate solely with HR Department
11   personnel, Defendant’s employees required Plaintiff to depart from the Attendance
12   Policy. What is not clear is whether the decision to direct Sinisgalli to ignore Plaintiff’s
13   communications and to direct Plaintiff to contact HR personnel is compliant with the
14   Defendant’s Attendance Policy, or whether this constitutes an unreasonable refusal to
15   communicate with Plaintiff. Thus, there remain triable issues of fact regarding
16   Defendant’s motivation in directing Sinisgalli to refrain from communicating with
17   Plaintiff.
18           “The fact that the parties dispute a number of factual issues, including . . . whether
19   [the employer] did or did not follow Defendant's own policies for laying off employees . .
20   . demonstrates why this case is not an appropriate one for summary judgment and instead,
21   should be heard by a jury.” Moore v. Regents of Univ. of California, 248 Cal. App. 4th
22   216, 241 (2016). Further, a defendant’s departure from its normal procedures might
23   “afford evidence that improper purposes played a role in an employee’s termination.”
24   See Moore, 248 Cal. App. 4th at 239 (citations omitted).
25          Finally, there are conflicts and issues of fact as to an email that Patt reportedly sent
26   to Plaintiff at 10:50 a.m. on January 26. In the version that appears at ECF No. 42-11 at
27   15, Patt writes that Plaintiff is out on “unapproved leave” (emphasis added). An identical
28   version of this email appears in records attached to Plaintiff’s Opposition. ECF No. 45-2

                                                   15
                                                                                  3:18-cv-01576-GPC-LL
 1   at 65. However, in another version of this email that appears at ECF No. 45-2 at 67, the
 2   email is time stamped 12:51 p.m. and states, “At this point, you are out on an approved
 3   leave” (emphasis added). Everything else in this email is identical to the other two
 4   versions. Plaintiff refers to the latter version (i.e., ECF No. 45-2 at 67) in her Declaration
 5   (Emerick Decl. ¶ 10) and in her opposition (ECF No. 45 at 9). Neither party has clarified
 6   why there are two conflicting versions of this email in the record.
 7          In sum, the Court finds genuine issues of material fact as to whether Defendant
 8   interfered with Plaintiff’s ability to return to work. In addition, the circumstantial
 9   evidence creates an issue as to whether Plaintiff’s exercise of her CFRA rights was a
10   factor in terminating her. The Court therefore DENIES Defendant’s motion for
11   summary judgment on the interference claim.
12         b. Retaliation Claim
13         In order to establish a prima facie case of retaliation under the CFRA, an employee
14   must establish the following four elements: (1) the defendant was an employer covered
15   by CFRA; (2) the plaintiff was an employee eligible to take CFRA leave; (3) the plaintiff
16   exercised her right to take leave for a qualifying CFRA purpose; and (4) the plaintiff
17   suffered an adverse employment action, such as termination, fine, or suspension, because
18   of her exercise of her right to CFRA leave. Dudley v. Dep't of Transp., 90 Cal. App. 4th
19   255, 256–57 (2001). If any employee presents a prima facie case of retaliation, the court
20   then employs the three-stage McDonnell Douglas burden-shifting analysis to the
21   employee’s claim. Moore v. Regents of Univ. of California, 248 Cal. App. 4th 216, 234
22   (2016) (citing McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973)). The defendant
23   may rebut the resulting presumption of discrimination by articulating a legitimate, non-
24   discriminatory reason for its actions. See Guz v. Bechtel Nat. Inc., 24 Cal. 4th 317, 355–
25   56 (2000) (citations omitted). Once such a reason is articulated, the burden shifts to the
26   plaintiff to demonstrate that the reason offered by the defendant is merely pretext for
27   retaliation. Moore, 248 Cal. App. 4th at 235.
28   ///

                                                   16
                                                                                 3:18-cv-01576-GPC-LL
 1                i. Legitimate Reason
 2         Defendant does not contest Plaintiff’s ability to make out a prima facie case for a
 3   retaliation claim but argues that there is a legitimate and non-retaliatory reason for
 4   Plaintiff’s termination (i.e., Plaintiff’s three consecutive No Call/No Show absences) and
 5   that Plaintiff cannot show that it is pretextual. Plaintiff counters that Defendant lacks a
 6   legitimate non-retaliatory reason for termination and that Defendant’s argument that
 7   Plaintiff incurred three No Call/No Show absences is merely pretextual.
 8          As discussed above, Defendant’s claim that Plaintiff incurred three consecutive
 9   No Call/No Show absences raises several issues of triable and material facts. Therefore,
10   Defendant has failed to “rebut the . . . presumption of discrimination by articulating a
11   legitimate, non-discriminatory reason for its actions.” Alcala v. Best Buy Stores, LP,
12   2012 WL 6138332, at *5 (C.D. Cal. Nov. 7, 2012)
13          Here, Defendant has failed to rebut the presumption of discrimination by
14   establishing that there was a non-retaliatory and legitimate reason for terminating
15   Plaintiff. Therefore, Defendant’s motion for summary judgment on Plaintiff’s retaliation
16   claim is DENIED.
17                ii. Pretext
18          Further, there are several issues of material fact with respect to the question of
19   pretext. Pretext for retaliation “may be inferred from timing of employer’s termination
20   decision, by identity of person making decision, and by [the] terminated employee’s job
21   performance before termination.” Flait v. N. Am. Watch Corp., 3 Cal. App. 4th 467, 479
22   (1992). Plaintiff argues that the timing of her termination, being so close to the end of
23   her medical leave, shows that the offered reason for termination is pretextual. Plaintiff
24   also argues that Defendant had already decided to terminate her before she failed to
25   appear on Monday, January 30, and that Defendant had a motive to terminate her, since
26   other employees and managers were frustrated by her approved medical leave. SOF
27   Response ¶¶ 18.1, 18.3. Defendant counters that Regus had not decided to terminate
28   Plaintiff, but merely indicated their intent to follow the attendance policy in the event

                                                   17
                                                                                3:18-cv-01576-GPC-LL
 1   they did not hear from Plaintiff, and that the only individual who expressed annoyance at
 2   Plaintiff’s absence was not involved in the decision to terminate Plaintiff.
 3          The difficulty of determining the existence of pretext speaks to the tendency of
 4   courts to deny summary judgment in similar cases: “Many employment cases present
 5   issues of intent [and] motive . . . [s]uch cases are rarely appropriate for disposition on
 6   summary judgment, however liberalized [summary judgment standards may] be.”
 7   Moore, 248 Cal. App. 4th at 236. The issues of material fact that have been raised with
 8   respect to the question of pretext counsel against granting summary judgment.
 9      2. Violation of Public Policy
10         Plaintiff alleges that she was terminated in violation of California’s public policies,
11   which protect the right to take medical or other leave. Defendant argues that since
12   Plaintiff’s claim shares the same factual and legal bases for her claims under the CFRA
13   and those CFRA claims have failed, her claim for wrongful termination in violation of
14   public policy must likewise fail.
15         California law recognizes a cause of action for an employee who is wrongfully
16   terminated in violation of public policy. Tameny v. Atlantic Richfield Co., 27 Cal. 3d
17   167, 170 (1980). “Discharge in violation of the CFRA has been held, as a matter of law,
18   to constitute wrongful discharge in violation of public policy.” Xin Liu v. Amway Corp.,
19   347 F.3d 1125, 1137 (9th Cir. 2003).
20         Plaintiff argues that since there are issues of fact with respect to her claim for
21   violation of the CFRA, triable issues of fact also exist in her wrongful termination in
22   violation of public policy claim. Since the Court has denied summary judgment as to the
23   CFRA claims on the basis that there are several triable issues of fact, the Court
24   accordingly DENIES the summary judgment motion with respect to Plaintiff’s claims of
25   violation of policy.
26      3. Section 17200
27         Plaintiff alleges breach of unfair competition law under California’s Business &
28   Professions Code §§ 17200 et seq (“Unfair Competition Law” or “UCL”). In order to

                                                   18
                                                                                 3:18-cv-01576-GPC-LL
 1   state a claim for a violation of UCL, the Plaintiff must allege that Defendant committed a
 2   business act that is either “fraudulent, unlawful, or unfair.” Vargas v. HSBC Bank USA,
 3   N.A., 2012 WL 3957994, at *8 (S.D. Cal. Sept. 10, 2012) (citing Levine v. Blue Shield of
 4   Cal., 189 Cal.App.4th 1117, 1136 (2010)). The purpose of the law is “to protect both
 5   consumers and competitors by promoting fair competition in commercial markets for
 6   goods and services.” Kasky v. Nike, Inc., 45 P.3d 243 (Cal. 2002). Each prong of
 7   Section 17200 describes a separate and distinct theory of liability. Kearns v. Ford Motor
 8   Co., 567 F.3d 1120, 1127 (9th Cir. 2009). The unlawful prong incorporates other laws
 9   and treats violations of those laws as unlawful business practices independently
10   actionable under state law. Chabner v. United of Omaha Life Ins. Co., 225 F.3d 1042,
11   1048 (9th Cir. 2000).
12         Defendant argues that the CFRA is the only potential legitimate basis for
13   Plaintiff’s claim under the UCL, and since Plaintiff’s CFRA claims fail as a matter of
14   law, the UCL claim must fail with them. The Court has found that there are several
15   issues of triable material facts with respect to the CFRA claims and therefore, they do not
16   fail as a matter of law. Accordingly, Defendant’s motion for summary judgment with
17   respect to the UCL claims is DENIED.
18                                   CONCLUSION
19         In sum, Defendant’s motion for summary judgment is DENIED.
20         IT IS SO ORDERED.
21   Dated: February 5, 2020
22
23
24
25
26
27
28

                                                 19
                                                                              3:18-cv-01576-GPC-LL
